DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 11-13, 15-17, 19-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brekelbaum et al. (US 2018/0329823 A1) in view of Karve et al. (US 2020/0142698 A1).
Regarding Claim 1, Brekelbaum teaches:	
An apparatus comprising: 	
a processor core to access a memory and a cache that stores cache lines; and a prefetch circuit to prefetch a cache line into the cache from the memory, wherein the prefetch circuit is to: 	 - [Brekelbaum [0003] and [0035]-[0036] demonstrates a system that includes one or more processor cores that access cache memories and perform prefetch operations (i.e. a processor core to access memory, and a prefetch circuit to prefetch cache lines.)]
track page and cache line accesses to the cache for a single access signature,  - [Brekelbaum [0038] teaches that the system track page accesses to recognize a trigger such as a start program counter value (single access signature) that begins the spatial pattern associated with the stored pattern values.]
generate a spatial bit pattern, for the cache line accesses for each page of a plurality of pages, that is shifted to a first cache line access for each page,	 - [Brekelbaum Fig. 1, 2, [0031], [0038] and [0041]-[0043] demonstrates that each region (page) consists of a plurality of cache lines and that the spatial patterns generated and stored within the PHT table correspond to the cache lines at different offsets within the page (i.e. they are shifted to a first cache line access for each page).  See also Fig. 5, 6, and corresponding paragraphs.]
generate a single spatial bit pattern for the single access signature for each of the spatial bit patterns that have a same spatial bit pattern to form a plurality of single spatial bit patterns, 	 - [Brekelbaum Fig. 1, 2, [0038] and [0041]-[0043] as above, where the PHT table stores the plurality of offsets for each region within a single spatial bit pattern entry as a vector.]
perform a logical OR operation on the plurality of single spatial bit patterns to create a first modulated bit pattern for the single access signature, perform a logical AND operation on the plurality of single spatial bit patterns to create a second modulated bit pattern for the single access signature,  - [Brekelbaum [0043], where either bitwise logical OR and logical AND is performed between the current and previous iteration of the spatial pattern to generate either an aggressive (first) or conservative (second) modulated bit pattern.]
While Brekelbaum teaches a confidence based, spatial pattern prefetching system that may be operated in an aggressive or conservative mode which selects which logical operations are used for pattern modulation (see also Brekelbaum Fig. 3, 6, [0043], [0051]-[0056], and [0077]-[0081]); they do not directly discuss how the selection between these occurs; however Karve teaches:	
receive a prefetch request for the single access signature, and perform a prefetch operation for the prefetch request using the first modulated bit pattern when a threshold is not exceeded and the second modulated bit pattern when the threshold is exceeded. - [Karve Fig. 5, 8, [0027]-[0029], and [0095]-[0103] demonstrates a system that selects between aggressive and conservative prefetching modes based upon the confidence threshold and memory utilization thresholds.  Thus, when combined with Brekelbaum [0043], the system would select between generating the OR based function and the AND based function based upon the operation mode and confidence thresholds.]
Both Brekelbaum and Karve represent works within the field of prefetching.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Brekelbaum in view of Karve as it represents a combination of known prior art elements according to known methods (the system of Brekelbaum utilizing the mode selection of Karve for pattern modulation) to achieve the predictable results of improving the memory system efficiency by reducing prefetch misses and factoring in memory utilization metrics.	
	
Claims 9 and 17 respectively present method and non-transitory machine readable medium claims comprising the subject matter of claim 1 and as such are rejected in the same manner as demonstrated above.	
	
Regarding Claims 3, 11, and 19; Brekelbaum and Karve further teach:	
[…] wherein the prefetch request comprises a miss of data in the cache. - [Brekelbaum [0046] and [0049] demonstrate that a miss may be the request that triggers prefetching.0



	
Regarding Claims 4, 12, and 20; Brekelbaum and Karve further teach:	
 […]  wherein the threshold is a bandwidth utilization threshold of the memory. - [Karve Fig. 8, [0059], [0098]-[0099] demonstrates at step 630 that the bandwidth utilization threshold is considered for selecting of the prefetch mode.]
		
Regarding Claims 5, 13, and 21; Brekelbaum and Karve further teach:	
 […] wherein the prefetch circuit is further to update the first modulated bit pattern with results of a logical OR operation on the first modulated bit pattern and an actual program access bit pattern for the single access signature. - [Brekelbaum [0043] where the OR operation occurs between the current iteration (actual program access) and the previous iteration (the first modulated bit pattern of the N-1th iteration).]
		
Regarding Claims 7, 15, and 23; Brekelbaum and Karve further teach:	
(dependent upon claims 5, 13, and 21) […] , wherein the prefetch circuit is further to update the second modulated bit pattern with results of a logical AND operation on the first modulated bit pattern and the actual program access bit pattern for the single access signature. - [Brekelbaum [0043] where the AND operation occurs between the current iteration (actual program access) and the previous iteration (the first modulated bit pattern of the N-1th iteration).]
		
Regarding Claims 8, 16, and 24; Brekelbaum and Karve further teach:	
(dependent upon claims 1, 9, and 17) […]  wherein the prefetch circuit is further to update the second modulated bit pattern with results of a logical AND operation on the first modulated bit pattern and an actual program access bit pattern for the single access signature.	 - [Brekelbaum [0043] where the AND operation occurs between the current iteration (actual program access) and the previous iteration (the first modulated bit pattern of the N-1th iteration).]

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brekelbaum et al. (US 2018/0329823 A1) in view of Karve et al. (US 2020/0142698 A1) as applied to claims 1, 9, and 17 above, and further in view of Kashyap (US 6,968,430 B1).
Regarding Claims 2, 10, and 18; Brekelbaum and Karve disclose a "start program counter" that correlates to an access signature of the antecedent claim, but does not teach the further limitations of claim 2; however, Kashyap col 5 ln 63 - col 6 ln 9 demonstrates that a program counter such as that of Brekelbaum may be implemented as a pointer value.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Brekelbaum in view of Karve, and further in view of Kashyap as it represents a simple substitution of one known element for another to yield the predictable results of achieving instruction identification utilizing a known and understood format.


Allowable Subject Matter
Claims 6, 14, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest identified prior art, Brekelbaum in view of Karve, teaches a system that performs a logical OR operation upon different iterations of a program access bit patterns consistent with the requirements of antecedent claims 5, 13, and 21; however, they fail to disclose “wherein the actual program access bit pattern is for a victim page buffer entry.” As required by the claims.  A search of the available prior art failed to identify a teaching, alone or in combination, to overcome this deficiency in a manner which would anticipate or render the claimed invention obvious.


Prior Art of Record
Additional Prior Art teachings identified as pertinent to the claimed invention but not utilized in rejection of the invention are included in the attached PTO-892 form.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/               Primary Examiner, Art Unit 2138